DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from Provisional Application 62296363, filed 02/17/2016.
Status of Claims
	Claims 1-27 are pending.
	Claims 11, 12, and 18-27 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I (Apparatus) and Species 2 (Figure 5) in the reply filed on 03/17/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed on 11/16/2018 has been considered by the examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines the compressed configuration as “an initial state”, but this phrase is not consistently used throughout the claims.  Claims 5-7 alternate between calling the configuration the initial compressed state and the initial state.  The applicant is required to use the same phrasing throughout the claims.
Claim 7 is rendered indefinite because it requires the body to automatically expand, but based on the materials it appears this expansion is based on programed properties that respond to changes in environment such as heat.
Claim 10 is rendered indefinite because it is using inconsistent wording from claim 8 which it depends.  Claim 8 defines poly(DL- lactide-co-glycolide and then identifies this chemical as (PDLGA) .  However, claim 10 goes back to referring to the full chemical name.  If the applicant is going to redefine chemicals with their short form, from that point on only the short form should be used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Jantzen et al (Jantzen) USPN 8,764,813 B2.
Jantzen discloses the same invention being a multi stage stent comprising a nitinol stent body 100/200 and a bio-erodible material 140/240 PGA (8:15-38) coupled to the stent body at a plurality of discrete locations in the form of a plurality of bands (Figure 3d).  
In regards to claims 5-7, the nitinol stent body of Jantzen is fully capable of both self and manual expansion from an initial compressed state due to the use of nitinol and/or stainless steel.
In regards to claim 10, the claim does not positively require the use of PDLGA.  Therefore since Jantzen discloses the use of PGA, this limitations is moot.
In regards to claim 16, the spacing of the pattern of bio-erodible material shown in Figure 3d will provide for substantially uniform expansion along the longitudinal axis.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jantzen in view of Bowden et al (Bowden) US 2014/0094900 A1.  
	Jantzen discloses the invention substantially as claimed being described above.  However, Jantzen does not disclose the use of carbon infiltrated carbon nanotubes.
	Bowden teaches the use of carbon infiltrated carbon nanotubes in the same field of endeavor for the purpose of providing a stronger and thinner stent structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the stent body of Jantzen out of carbon infiltrated carbon nanotubes as taught by Bowden in order to improve the strength while providing a much thinner structure.  

9 is rejected under 35 U.S.C. 103 as being unpatentable over Jantzen in view of Machan et al (Machan) US 2002/0065546 A1.
	Jantzen discloses the invention substantially as claimed being described above.  However, Jantzen does not disclose the use of PDLGA.
	Machan teaches the use of bio-erodible PDLGA [0031] in the same field of endeavor for the purpose of providing a reliable erodible material with stronger initial holding strength.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the erodible portions of Jantzen out of PDLGA as taught by Machan in order to provide a reliable erodible material with stronger initial holding strength.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jantzen in view of Rolando et al (Rolando) US 20070219626 A1.
	Jantzen discloses the invention substantially as claimed being described above.  However, Jantzen does not disclose the length of time it takes from the erodible material to release the stent body.
	Rolando teaches the use of bio-erodible materials that take up to several months [0026] in the same field of endeavor for the purpose of providing slow erosion which will provide gradual distribution of the stent body forces to the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the erodible portions of Jantzen such that the erosion takes between 2 and 7 weeks as taught by Rolando in order to provide slower erosion which will provide gradual distribution of the stent body forces to the implant site

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/Christopher D. Prone/Primary Examiner, Art Unit 3774